                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                               )
                                                      )      CHAPTER 13
 SALVATORE J. CATALANO,              2ND              )
 SUSAN E. CATALANO CASE NO.                           )      5-14-bk-04282 RNO
 Debtors.                                             )
                                                      )
                                                      )
 SALVATORE J. CATALANO, 2ND                           )
 SUSAN E. CATALNO                                     )
 Debtors.                                             )
                                                      )      MOTION TO SELL REAL
 vs.                                                  )      PROPERTY “37 N. GREEN ST.
                                                      )      E. STROUDSBURG, PA 18301”
 JPMORGAN CHASE BANK, N.A., as                        )
 servicer for Wilmington Trust Company, as            )
 successor to U.S. Bank, N.A., as Trustee for         )
 MASTR Alternative Loan Trust 2004-7                  )
 Respondent(s)                                        )
                                                      )
 vs.                                                  )
                                                      )
 CHARLES DEHART, III                                  )
 Standing Chapter 13 Trustee                          )
 Respondents(s)                                       )

           MOTION TO SELL REAL PROPERTY LOCATED AT 37 N. GREEN ST.
                         EAST STROUDSBURG, PA 18301

          And Now Come the movant/debtors, Salvatore, J. Catalano, 2nd and Susan E. Catalano,

 and hereby request that this Honorable Court allow debtors to sell real property of their Chapter

 13 bankruptcy estate located at 37 N. Green St. East Stroudsburg, PA 18301. In support of this

 motion, debtors, aver as follows:

       1. Debtors filed a voluntary petition under Chapter 13 of the U.S. Bankruptcy Code on

          September 16, 2014.




Case 5:14-bk-04282-RNO          Doc 260 Filed 05/10/19 Entered 05/10/19 13:58:26               Desc
                                 Main Document    Page 1 of 2
    2. Debtors reorganization plan confirmed by this Court Order of 6/28/17 Docket # 213

        called for the liquidation of real property located at 37 N. Green St. East Stroudsburg, PA

        18301 (See attached Exhibit 1)

    3. Debtors have complied with the sale requirements and request that this Court grant

        debtors’ permission to sell 37 N. Green St. East Stroudsburg, PA 18301.

    4. This sale will be conditional on debtors’ satisfying JP Morgan Chase (respondent’s

        herein) mortgage lien by paying the balance at settlement. (See attached Exhibit “2”)

    5. The net proceeds of this sale will be paid to Charles DeHart, III – Standing Chapter 13

        Trustee and be distributed in accordance with the approved plan.

    WHEREFORE, debtors request that this Honorable Court approve the sale of 37 N. Green

 St. East Stroudsburg, PA 18301.

 Respectfully submitted this 10th day of May 2019



 /s/Bradley Warren Weidenbaum
 PA Supreme Court ID 85241
 P.O. Box 721
 Brodheadsville, PA 18322
 (570) 992-3900 Fax (570) 227-4514




Case 5:14-bk-04282-RNO         Doc 260 Filed 05/10/19 Entered 05/10/19 13:58:26                 Desc
                                Main Document    Page 2 of 2
